Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00577-CV

                                        Clarissa Nicole LOPEZ,
                                                Appellant

                                                   v.

                                       Alberto Luis CAVAZOS,
                                               Appellee

                           From the County Court, Jim Wells County, Texas
                                  Trial Court No. 20-02-60230-CV
                          Honorable Michael Ventura Garcia, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena Chapa, Justice

Delivered and Filed: February 3, 2021

REVERSED AND REMANDED

           On January 8, 2021, the parties filed a joint motion stating they have reached an agreement

to dispose of this appeal. The parties ask this court to vacate the trial court’s May 26, 2020

judgment without regard to the merits and remand the case to the trial court. However, Texas Rule

of Appellate Procedure 43.2 does not authorize us to “vacate and remand.” See TEX. R. APP. P.

43.2. We therefore construe the joint motion as a motion to reverse the judgment and remand the

case to the trial court for further proceedings.
                                                                                     04-20-00577-CV


       We grant the motion, reverse the trial court’s May 26, 2020 judgment without regard to the

merits, and remand the case to the trial court for further proceedings. Costs are taxed against

appellant. See id. R. 42.1(d) (absent agreement of parties, costs are taxed against appellant).

                                                  PER CURIAM




                                                -2-